Title: From James Madison to Thomas Jefferson, 5 May 1798
From: Madison, James
To: Jefferson, Thomas


Dear SirMay 5. 98
I have to thank you for your favor of the 26th Ult: My last was of the 29th. The success of the War party in turning the Despatches to their inflammatory views is a mortifying item agst. the enlightened character of our Citizens. The analysis of the Despatches by Sidney, can not fail to be an effectual antidote, if any appeal to sober reflexion can prevail agst occurrences which are constantly addressing their imaginations & feelings. The talents of this writer make it lucky that the task has not been taken up by other hands. I am glad to find in general that every thing that good sense & accurate information can supply is abundantly exhibited by the Newspapers to the view of the public. It is to be regretted that these papers are so limited in their circulation, as well as that the mixture of indiscretions in some of them should contribute to that effect. It is to [be] hoped however that any arbitrary attacks on the freedom of the Press will find virtue eno’ remaining in the public mind to make them recoil on the wicked authors. No other check to desperate projects seems now to be left. The Sanguinary faction ought not however to adopt the spirit of Roburespierre without recollecting the shortness of his triumphs & the perpetuity of his infamy. The contrivance of Jay for reproducing Hamilton into office & notice suggests, no doubt, a variety of conjectures. If the contrivance is to be ascribed chiefly to Jay, it probably originated in the alarm into which the consequences of the Treaty have thrown its author, & the new demand for the services of its champion. Events have so clearly demonstrated the great objects of that Treaty to have been, to draw us into a quarrel with the Enemies of G. B. and to sacrifice our navigation to hers, that it will require greater efforts than ever to skreen the instrument & author much longer from the odium due to them. The late acts of the B. Parlt. would before this, have unmasked the character of the Treaty even to the people of N. Engd. if adventitious circumstances had not furnished its partizans with fresh dust for their eyes. A tax on land, with a loss of market for its produce, will put their credulity & blindness, to a test that may be more dreadful to the Deluders. We have had a dry spell latterly which succeeding the effects of the frost, will affect every species of crop that depends on the favor of this Season. I write to Mr. Dawson by this post for a small balance, between 30 & 40 dollars which I beg you to receive. Should the funds in your hands admit, you will further oblige me by havg my brother William’s name subscribed to Cary’s paper & paying the necessary advance, the paper to be sent to Orange Court House.
